Citation Nr: 9916289	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  95-31 369	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than June 21, 1994, 
for a grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in April 1990, July 1991 and September 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

In a decision of August 1997, the Board denied entitlement to 
restoration of a 100 percent schedular evaluation for chronic 
glomerulonephritis, with chronic renal failure and malignant 
hypertension, status post renal transplant, for the period 
December 1, 1989, to June 13, 1995, and the Board remanded 
the issue of an earlier effective date for TDIU to the RO for 
further development of the evidence.  The case was returned 
to the Board in March 1999.


FINDINGS OF FACT

1. The date of the veteran's claim of entitlement to TDIU was 
June 21, 1994.

2.  It was factually ascertainable on April 28, 1994, that 
the veteran's service connected disabilities would preclude 
substantially gainful employment.


CONCLUSION OF LAW 

An effective date of April 28, 1994, for a grant of TDIU is 
warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in July 1991, the veteran's combined rating 
for service-connected disabilities was reduced from 
100 percent to 80 percent, as of December 1, 1989.  

In a statement received on October 7, 1991, the veteran said, 
"I am not able to find employment due to my service-connected 
condition.  Currently, I am rated at a combined rating of 
80 percent service connected.  My medical condition is the 
direct result of my employment denials."  

In a statement received in September 1992, the veteran's 
representative stated that "(he) requests a decision on the 
claim for unemployability placed in October of 1991."  

Also in September 1992, the veteran submitted a copy of a 
letter to the RO from Lee A. Hebert, MD, dated in October 
1989, who stated that:  Although the veteran was not disabled 
in the strict sense of the word, he felt that VA was indebted 
to him because he contracted kidney disease in service and 
had to undergo transplant surgery to become rehabilitated; 
many transplant patients had had difficulty obtaining full-
time employment because many employers did not want to hire 
someone who might increase the cost of the company's health 
insurance; Dr. Hebert agreed with the veteran that such 
factors should be considered in determining his level of 
payments from VA.  

By letter dated January 7, 1993, the RO notified the veteran 
that, if he believed that he was unable to secure and follow 
a substantially gainful occupation because of 
service-connected disabilities, he should complete and return 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  

The veteran filed VA Form 21-8940 on June 21, 1994, and a 
rating decision in September 1994 granted a total disability 
evaluation based on individual 


unemployability due to service-connected disabilities (TDIU), 
effective June 21, 1994, the date of claim.  

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  

Where evidence is requested in connection with a claim for 
increased compensation, and the evidence is not furnished 
within one year after the date of the request, the claim will 
be considered abandoned, and further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, compensation based on such evidence 
shall commence not earlier that the date of filing the new 
claim.  38 C.F.R. § 3.158(a).

In the veteran's case, the Board finds that the mailing by 
the RO to the veteran of VA Form 21-8940 on January 7, 1993, 
was a request for evidence in connection with his October 
1991 claim for increased compensation based on 
unemployability.  When the veteran did not provide such 
evidence within one year of January 7, 1993, he abandoned the 
claim.  His filing of VA Form 21-8940 on June 21, 1994, 
constituted a new claim.  

Applicable regulations also provide that the effective date 
of an award of TDIU shall be the date of receipt of claim or 
the date entitlement arose, whichever is later, except that 
the effective date may be the earliest date as of which it 
was factually ascertainable that total disability due to 
service-connected disabilities had occurred, if a claim was 
received within one year from such date.  38 C.F.R. 
§ 3.400(o)(2).  In other words, the earliest effective date 
which might be assigned in the veteran's case 

for TDIU is June 21, 1993 (one year prior to the filing of 
the formal application form), and the issue for consideration 
is whether, at any time during the year June 21, 1993, to 
June 21, 1994, it was factually ascertainable that he was 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  (The Board 
notes that, subsequently, in the summer of 1995, the veteran 
went on dialysis, and, in June 1996, he underwent a second 
kidney transplant operation.) 

In August 1994, Dr. Lee A. Hebert reported that, in April 
1994, a biopsy had shown transplant rejection and recurrence 
of nephritis.  

While this case was in remand status, records were obtained 
from the Ohio State University Hospital, which included a 
surgical pathology report dated April 28, 1994.  That report 
showed findings on kidney needle biopsy suggestive of 
glomerulopathy and marked interstitial fibrosis.  Based on 
that report, the Board finds that it was factually 
ascertainable on April 28, 1994, that the veteran's 
transplanted kidney was failing and that he would have been 
unable as of that time to obtain or retain substantially 
gainful employment.  However, there is no medical evidence of 
record earlier than April 28, 1994, demonstrating 
symptomatology between June 21, 1993, and April 28, 1994, 
that the veteran's service connected disabilities had 
worsened to the point that he was unable to obtain or retain 
substantially gainful employment.  In this connection, the 
Board considered all of the evidence of record, including the 
veteran's statement in October 1991, but the Board finds that 
it was not factually ascertainable from medical evidence that 
service connected disabilities precluded substantially 
gainful employment at the time of the veteran's statement in 
October 1991 or until April 28, 1994.  See Hazan v. Gober, 10 
Vet. App. 511, 518 (1997.)  The Board concludes that an 
effective date of April 28, 1994, but not earlier, should be 
assigned for the grant of TDIU. 38 C.F.R. § 3.400(o)(2)     




ORDER

An effective date of April 28, 1994, is allowed for a grant 
of a total disability evaluation based on individual 
unemployability due to service connected disabilities. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

